Dismiss and Opinion Filed January 21, 2022




                                       In the
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-01055-CV

                   IN THE INTEREST OF C.A.I., A CHILD

               On Appeal from the 219th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 219-56884-2019

                        MEMORANDUM OPINION
                   Before Justices Reichek, Nowell, and Carlyle
                            Opinion by Justice Carlyle
      Before the Court is appellant’s motion to dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1). We grant the motion and dismiss the appeal. See id.




                                           /Cory L. Carlyle//
211055f.p05                                CORY L. CARLYLE
                                           JUSTICE
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

IN THE INTEREST OF C.A.I., A                 On Appeal from the 219th Judicial
CHILD                                        District Court, Collin County, Texas
                                             Trial Court Cause No. 219-56884-
No. 05-21-01055-CV                           2019.
                                             Opinion delivered by Justice Carlyle,
                                             Justices Reichek and Nowell
                                             participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

      We ORDER that appellee Sharon Kay Inman recover her costs, if any, of this
appeal from appellant Charles Edward Inman.


Judgment entered this 21st day of January, 2022.




                                       –2–